Citation Nr: 0929355	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder (PTSD).  In a February 2005 stressor statement, the 
Veteran reported that he was scheduled to be evaluated for 
PTSD in March 2005 at the Kansas City VA Medical Center.  The 
Veteran's VA medical records, dated June 2004 to February 
2005, indicated that the Veteran had a future clinic visit 
scheduled for March 2005 as alleged in the Veteran's February 
2005 statement.  In a May 2005 stressor statement, the 
Veteran reported that he attended PTSD counseling and PTSD 
support at the Paola VA Medical Center.  Additionally, a 
September 2005 VA medical examination report stated that the 
Veteran had an "active" diagnosis of PTSD.

VA has not properly complied with the duty to notify and the 
duty to assist.  With regard to the former, the Veteran has 
not been provided with notice about the assignment of 
effective dates and disability evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
regard to the latter, the Veteran's statements, the VA 
medical records, and the September 2005 examination indicate 
that the Veteran has received treatment at two separate VA 
facilities for PTSD since March 2005.  There is no evidence 
of record that VA has attempted to obtain pertinent medical 
records from the Kansas City VA Medical Center or the Paola 
VA Medical Center since February 2005.  VA is required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id.  
Accordingly, the Veteran's claim must be remanded so as to 
obtain the indicated medical records identified by the 
Veteran in his February 2005 statement.

In his May 2005 stressor statement, the Veteran reported that 
he was responsible for transporting the bodies of an Army CH 
47 helicopter, with a United States crew and a Vietnamese 
Strike Force on-board, that exploded as it landed in the 
Ashau Valley, Vietnam.  The Veteran reported that the 
incident occurred sometime between April 1969 and July 1969 
while he was assigned to the 282nd Assault Helicopter Company 
of the 1st Aviation Brigade.  These statements are consistent 
with the Veteran's service records which state that the 
Veteran served as a helicopter door gunner with the 282nd 
Assault Helicopter Company while in Vietnam from April 1969 
to June 1970.

The RO has never attempted to confirm this stressor, on the 
basis that the Veteran had not provided sufficiently detailed 
information regarding his stressor.  While the April 1969 to 
July 1969 time period is too broad for a U.S. Army and Joint 
Services Records Research Center (JSRRC) stressor 
verification request, in the May 2005 stressor statement the 
Veteran also wrote that incident occurred when he had "only 
been in Vietnam a short time."  The Veteran's service 
personnel records show that he arrived in Vietnam in April 
1969.  Accordingly, the 2 month period of April 1969 through 
May 1969 corresponds to the Veteran's arrival in Vietnam.  In 
accordance with VA regulations, for PTSD to be service 
connected, any diagnosis that links the Veteran's current 
PTSD to his time in service must be based on consideration of 
only those events that have been verified by the JSRRC.  
Accordingly, since the record now contains information with 
which to form a proper JSRRC request, one should be 
submitted.

Furthermore, the Board emphasizes that despite the Veteran's 
lack of an award which confirms his participation in combat, 
the service personnel records show that for the Veteran's 
entire tour of duty in Vietnam, he served as a helicopter 
door gunner in the 282nd Assault Helicopter Company.  
Accordingly, the unit records for the 282nd Assault 
Helicopter Company should be obtained to determine whether 
the Veteran served in a combat unit or was otherwise involved 
in combat during his period in Vietnam.  Furthermore, the 
Veteran's service personnel records show that he was awarded 
2 separate Air Medals, one in December1969 and one in April 
1970.  While these medals did not include the "V" device, 
the precise reasons for these awards could show that the 
Veteran engaged in combat with the enemy.  Accordingly, the 
citations for the Veteran's Air Medals should be obtained.

Finally, in his February 2005 statement, the Veteran reported 
that he experienced PTSD symptoms which he believed were 
related to his military service.  In this regard, the 
Veteran's September 2005 VA examination, as discussed above, 
stated that the Veteran had a current diagnosis of PTSD.  The 
Veteran has never been provided with a VA medical examination 
with regard to his PTSD claim.  As such, if the Veteran's 
claimed stressor is corroborated or if it is found that he 
engaged in combat with the enemy, a medical examination is in 
order to determine the existence and etiology of the 
Veteran's PTSD.  38 C.F.R. §§ 3.159, 3.326 (2008); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actionS:

1.	The RO should provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.

2.	The RO should review the file and 
prepare a summary of all the claimed 
stressors, to include the Veteran's May 
2005 stressor statement in which he 
claimed that he transported the dead 
and injured from a CH 47 helicopter 
that crashed in the Ashau Valley, 
Vietnam, between April 1969 and May 
1969.  The summary should also include 
unit information that will allow JSRRC 
to verify whether the Veteran was 
present, or likely to be present, at or 
near the locations of any incidents 
which fit the above descriptions.  This 
summary, and all associated documents, 
should be sent to JSRRC, which should 
be requested to provide any information 
that might corroborate the Veteran's 
alleged stressors.  JSRRC should also 
be requested to provide unit records 
for the 282nd Assault Helicopter Company 
for the period from April 1969 to June 
1970, as well as the citations for both 
of the Veteran's Air Medals.  If JSRRC 
is unable to provide the specific 
information requested, they must be 
asked to direct the RO to any 
additional appropriate sources.  All 
documentation received by the RO from 
JSRRC must be associated with the 
claims file.

3.	The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to 
his PTSD, specifically the Kansas City 
VAMC and the Paola VAMC records 
identified by the Veteran in his 
February 2005 statement.  An attempt 
should be made to obtain, with any 
necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response 
to this request which have not been 
previously secured.  All attempts to 
secure this evidence should be 
documented in the claims file.  If, 
after making reasonable efforts to 
obtain named records, such records 
cannot be obtained, the Veteran should 
be notified and (a) the specific 
records that cannot be obtained should 
be identified; (b) the efforts that 
were made to obtain those records 
should be explained; and (c) any 
further action to be taken by VA with 
respect to the claims should be noted.  
The Veteran should then be given an 
opportunity to respond.

4.	If the RO determines that the Veteran's 
claimed stressor(s) has been 
corroborated or that the Veteran 
engaged in combat with the enemy, the 
RO should schedule the Veteran for a 
comprehensive VA psychiatric 
examination to determine the existence 
and etiology of any psychiatric 
illness, to include PTSD and whether it 
is related to any verified stressor(s) 
from service.  The RO should provide a 
list of the stressor(s) it finds to be 
verified.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
tests or studies necessary to make this 
determination should be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner should provide an 
opinion as to whether a diagnosis of 
PTSD is deemed appropriate.  If so, the 
examiner should explain how the 
diagnostic criteria of the Diagnostic 
and Statistical Manual for Mental 
Disorders are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more 
of the in- service stressors.  The 
sufficiency of the stressor(s) to 
establish the diagnosis of PTSD should 
be noted.  If a diagnosis of PTSD is 
not deemed appropriate, the examiner 
should specifically explain this 
position in light of the other findings 
of PTSD.  A complete rationale of any 
opinion expressed should be included in 
the examination report.  The report 
prepared should be typed.

5.	The RO should notify the Veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination should be placed in the 
Veteran's claims file.

6.	The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




